Realtor, Timothy Nash, has filed a petition for a writ of mandamus through which he seeks an order from this court requiring the respondent, Judge Jose Villanueva, to correct the amount of jail time credit as originally granted in the underlying cases of State v. Nash, Cuyahoga County Court of Common Pleas Case Nos. CR-341137 and CR-341265. The respondent has filed a motion for summary judgment.
This court will not issue a writ of mandamus in order to correct errors associated with the calculation of jail time credit. Any errors associated with the calculation of jail time credit must be addressed through a direct appeal. State ex rel.Britton v. Judge Foley-Jones (March 5, 1998), Cuyahoga App. No. 73464, unreported; State ex rel. Spates v. Judge Sweeney (April 17, 1997), Cuyahoga App. No. 71986, unreported. Accordingly, the respondent's motion for summary judgment is granted. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE